Appeal dismissed, with costs, for the reasons stated in the following memorandum: While a constitutional right to withdraw real property from the rental market exists in an appropriate case, this appeal must be dismissed upon the ground that the asserted constitutional questions are not directly and necessarily involved in the decision appealed from (Matter of Kaney v. New York State Civil Service Comm., 298 N. Y. 570; Matter of Haydorn v. Carroll, 225 N. Y. 84).
Concur: Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ.